307 S.W.3d 229 (2010)
William FORDYCE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69357.
Missouri Court of Appeals, Western District.
April 13, 2010.
Frederick J. Ernst, for Appellant.
Mary H. Moore, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.
Prior report: 197 S.W.3d 663.

ORDER
PER CURIAM:
William Fordyce appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).